Dismiss and Opinion Filed May 9, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00180-CR

                   WILLIAM SEDRIC AUTREY, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-81194-2010

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Myers
      On March 4, 2022, William Sedric Autrey filed a notice of appeal, “seeking

to appeal any denial of his Nunc Pro Tunc Motion by the Trial Court, if that should

happen.” He attached a copy of his nunc pro tunc motion that he previously sent to

the trial court asking for the court to “correct the sentencing judgment and make it

reflect that all sentences will run concurrent to each other.” The Collin County

District Clerk forwarded the notice of appeal to this Court along with a document

entitled “APPEAL SCHEDULE.” On the schedule, the clerk noted: “Defendant is

filing an Appeal on a Denial of Nunc Pro Tunc, which doesn’t exist.” We contacted

the Collin County District Clerk’s office to determine whether an order disposing of
appellant’s motion had been signed. The district clerk confirmed that no order has

been signed.

      Appellant has the right to appeal when a trial court enters a “judgment of guilt

or other appealable order.” See TEX. R. APP. P. 25.2(a)(2), 26.2(a). The trial court

“enters” an appealable order by signing a written order. See State v. Sanavongxay,

407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (court of appeals has no jurisdiction

over State’s appeal until there is signed written order); State ex rel. Sutton v. Bage,

822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig. proceeding) (determining that trial

court has not entered order justifying appeal until written order is signed); see also

Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993) (defendant’s

timetable for filing notice of appeal from adverse habeas decision begins when

appealable order signed).

      Although appellant filed a motion for a judgment nunc pro tunc, the trial court

did not sign and enter an appealable order. Therefore, appellant’s notice of appeal

does not confer jurisdiction upon this Court. See Sanavongxay, 407 S.W.3d at 259.

      Under these circumstances, we must dismiss this appeal.


                                            /Lana Myers//
220180f.u05                                 LANA MYERS
Do Not Publish                              JUSTICE
TEX. R. APP. P. 47.2(b)




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

WILLIAM SEDRIC AUTREY,                        On Appeal from the 296th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 429-81194-
No. 05-22-00180-CR         V.                 2010.
                                              Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                  Justices Carlyle and Goldstein
                                              participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 9th day of May, 2022.




                                      –3–